DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 11/19/20,. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-21 and 28-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Davis et al. (US 2009/0093548) and as evidenced by Gregg et al. , (Circulation 2003, 108: e88-e90) and as evidenced by Hossain et al. (Diabetes, Metabolic Syndrome and Obesity: Targets and Therapy 2014:7 587–591) and Al-Goblan (Diabetes Metab Syndr. Obes (2014); 7; 587-591)
Davis teaches administration of colchicine (see abstract) that can be administered in any oral dosage form (i.e., tablet  as required by instant claim 18, see abstract) (see 0127) for the treatment of thrombocytopenic disorder at risk of a cardiovascular event (see 0060, known as a common problem (see as evidenced by Gregg et al. , Circulation 2003, 108: e88-e90) wherein the dosage form as liquids (see 0048) at a concentration no more than 0.6 mg (see 0024, 0031, 0047, as required by instant claim 17), wherein the subject is diabetic (see 0005). 
Although the reference did not per se teach that the subject has diabetes mellititus, nonetheless teaches the subject suffers from diabetes and obesity.  Thus, upon administration, colchicine will reduce the risk of an cardiovascular event in the patient as stated in As stated in the MPEP 2112.01 “products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As to instant claims 20-21, wherein the composition reduces the risk …by a percentage of at least 10%, 20%..50% because the dosage amount is the same and will result in the percentage reduction recited. With regards to instant claim 22, Davis teaches that the subject was previously diagnosed with myocardial infarction (see 0201), unstable angina (as required by instant claims 25-27, see 0201) 
 As evidenced by Hossain et al. obesity and diabetes are overlapping disease and Al-Goblan (see entire article). 
Therefore, one of ordinary skill in the art would have been motivated to administer colchicine to subjects to reducing the risk of a cardiovascular event with a reasonable expectation of success.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17--29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crittenden et al (J. Rheumatol (2012 July; 39(7): 1458-1464) in view of Davis (above).
With regards to instant claim 17, Crittenden et al. teaches treating and preventing cardiovascular event administering 0.5 or0.6 mg colchicine once daily (see pg 2 and last para pg 6 as required by instant claims 17 and 21)and can be used in the treatment of vascular disease such as coronary disease (as required by instant claim 22-23) in patients with stable coronary disease (see pg 2, last paragraph, as required by instant claims 23) wherein the cardiovascular event is acute contrary (as required by instant claim 24, see pages 2-4). Although the reference did not particularly teach reducing the reducing the risk of out of hospital cardiac arrest, it however teaches administering colchicine reduces the effect of plaque rupture and overall reduces mortality (see pg 5, as required by instant claim 24).
Crittenden fails to teach the duration of the administration as required by instant claims 24-35. 
Davis is applied here as above. Although Davis fails to teach the subject previously diagnosed with diabetes mellitus.  Nonetheless teaches that the patient is diabetic. Therefore, the claimed invention would have been obvious to try treating diabetic mellitus  in view of the fact that the courts have held that “an invention is obvious to try” where the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful, Merck & Co V. Biocraft Laboratories Inc., 10 USPQ2D 1813(Fed. Cir. 1919); In re O' Farrel, 7USPQ2D 1673, 1681 (Fed. Cir. 1988).  
Al-Goblan  and Hossain show the relationship or nexus between diabetes and diabetes mellitus
	 It would have been obvious to one of ordinary skill in the art to have been motivated to expand the teachings of Crittenden to include the teachings of and treat patients with coronary artery syndrome by administering colchicine with a reasonable expectation of success because the combination of the art makes it obvious to do so. Additionally, Therefore it would have been obvious to one of ordinary skill in the art to have been motivated to administer colchicine to out of hospital patients with the expectation that colchicine will reduce the risk of cardiovascular event, acute coronary syndrome because MPEP 2143 states "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Therefore, that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful to administer an oral dosage form as taught by the references.  Also, the claimed invention would have been obvious to try in view of the fact that the courts have held that “an invention is obvious to try” where the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful, Merck & Co V. Biocraft Laboratories Inc., 10 USPQ2D 1813(Fed. Cir. 1919); In re O’Farrel, 7USPQ2D 1673, 1681 (Fed. Cir. 1988).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-37 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 24 of U.S. Patent No. 10,265,281. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
• • Both sets of claims refer to treating and or reducing the risk of cardiovascular event in a patient administering a composition comprising colchicine.
 The patent and the instant differs in that the instant recites wherein the patient had diabetes mellitus. Although the claims did not per-se recite the subject had diabetes mellitus, when the specification is used as a dictionary it teaches the subject is diabetic. Therefore, as stated above the claimed invention would have been obvious to try in view of the fact that the courts have held that “an invention is obvious to try” where the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful, Merck & Co V. Biocraft Laboratories Inc., 10 USPQ2D 1813(Fed. Cir. 1919); In re O’Farrel, 7USPQ2D 1673, 1681 (Fed. Cir. 1988).
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 17-37 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -18 of U.S. Patent No. 9,744,144. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
• • Both sets of claims refer to treating and or reducing the risk of cardiovascular event in a patient administering a composition comprising colchicine 
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 17-37 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -31 of U.S. Patent No. 10,206,891. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
• • Both sets of claims refer to treating and or reducing the risk of cardiovascular event in a patient administering a composition comprising colchicine.
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 17-37 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,842761. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
The instant claim 1 and the patented claim 1 are directed to treating a cardiovascular event administering colchicine at 0.6 mg.
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 17-37 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 32 of U.S. Patent application No. 10,842,762.  Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
• • Both sets of claims refer to treating and or reducing the risk of cardiovascular event in a patient administering a composition comprising colchicine. 
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 17-37 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -18 of U.S. Patent No. 11,026,901. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
• • Both sets of claims refer to treating and or reducing the risk of cardiovascular event in a patient administering a composition comprising colchicine to subject with same overlapping diseases and duration of administration to a subject from 35 to 85 years.
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 17-37 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -18 of U.S. Patent No. 11,026,900. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
• • Both sets of claims refer to treating and or reducing the risk of cardiovascular event in a patient administering a composition comprising colchicine to subject with same overlapping diseases and duration of administration to a subject from 35 to 85 years.
In view of the foregoing, the patented claims and the current application claims are obvious variations.

In summary, it is noted that applicant has numerous issued patents and pending applications encompassing the same or similar subject matter of the instant application. Applicant should review all subject matter considered the same or similar, and submit the appropriate Terminal Disclaimer(s) for each and every one considered to be the same or similar subject matter.

No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/  Primary Examiner, Art Unit 1615                                                                                                                                                                                             08/15/22